Case 3:20-cv-12506-RHC-RSW ECF No. 6 filed 10/26/20         PageID.14   Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     FOR EASTERN DISTRICT OF MICHIGAN
                             DETROIT DIVISION


  EVA M. TRUDEAU,

        Plaintiff,                           Case No. 3:20-cv-12506-RHC-RSW
        v.                                    Honorable Judge Robert H. Cleland

  CENTRAL BILLING, LLC D/B/A                   Honorable Magistrate R. Steven
  PACIFIC COLLECTION GROUP,                    Whalen
        Defendant.

                 ORDER ON DISMISSAL WITH PREJUDICE


      Plaintiff, Eva M. Trudeau (“Plaintiff”), by and through her attorney, having

filed with this Court her Notice of Dismissal with Prejudice and the Court having

reviewed same, now finds that this matter should be dismissed.

      IT IS THEREFORE ORDERED by this Court that the above cause of action

is hereby dismissed, with prejudice.



Dated: October 26, 2020

                                       _s/Robert H. Cleland
                                       Judge, U.S. District Court
